Citation Nr: 1122328	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-34 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, including as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue of diabetes mellitus, the Board finds that additional development of the evidence is required.

The Veteran has claimed service connection for diabetes mellitus as due to Agent Orange exposure.  He asserts exposure to Agent Orange either presumptively based on his presence in-country in Vietnam during a stop enroute to the United States for emergency leave, or based on exposure to herbicides that was sprayed on or around bases where he was stationed in Thailand.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Diabetes mellitus, Type II is associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Although the Veteran's service personnel records and DD Form 214 confirm he served in a foreign country during the Vietnam era, they indicate that his foreign service was in Thailand and Korea, and not in Vietnam.  Further, despite the Veteran's assertions that he stopped in Vietnam on the way back to the U.S., there is no evidence to support such assertion.  

The record reflects that in January 2008, a deferred rating decision noted that the Veteran was to be contacted to obtain additional information regarding his alleged stopover in Vietnam, so that this stopover may be verified.  

The Veteran's service personnel records confirm that he served in Thailand from August 1965 to June 1966.  The Veteran has alleged exposure to various chemicals, including herbicides, while stationed in Thailand.  See Veteran's statements dated in June 2009 and April 2011.  While the record shows the Veteran was stationed in Korea from January 1972 to January 1973, the Veteran does not allege exposure to herbicides in Korea.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para.  10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request must then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See BVA Fast Letter 09-20 (May 6, 2009).


Here, it does not appear that the required evidentiary development procedures have been followed.  The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  Thus, the Board concludes that this matter must be remanded, including for compliance with the procedures set forth in the VA Adjudication Manual.

The Veteran is presently advised, and did the RO, that the National Personnel Records Center, which is the customary repository for confirmatory unit records was unable to confirm his presence in Vietnam at any time.  However, the Veteran has also argued that the "Air Force Institute of History," the "Air Force Financial Service," and the U.S. Air Force "Manpower and Personnel Records Center" would have documentation of his stop from Thailand enroute to the United States on emergency leave.  

While the Board is unaware that such organizations exist, the Veteran may submit any information as to the existence of these organizations whether they have such corroborative information as to his alleged stopover in Vietnam.  However, while the Veteran may submit such information as to the identity of these organizations, he must also provide data as to what specific information may be obtained.  Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992) (the "duty to assist" is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. In connection with the search for documents, this duty is limited to specifically identified documents that, by their description, would be facially relevant and material to the claim."); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Accordingly, the case is REMANDED for the following action:




1. The RO/AMC must provide the Veteran with VCAA notice, informing of the complete notice and duty-to-assist provisions as applicable to his claims.  The letter must address, in particular, claims for service connection based on Agent Orange exposure, and the  procedures to address claims based on Agent Orange exposure in Thailand.  The letter must ask the Veteran to submit any evidence he has, including but not limited to the sources described above, and must inform him that it is ultimately his responsibility to see that pertinent evidence is received or that such information is provided to the RO/AMC that would allow it to meaningfully conduct appropriate research.

2. The RO/AMC must contact the Veteran and request that he submit detailed information pertaining to the approximate dates, location, and nature of his alleged exposure to herbicides, including any information regarding his stopover in Tan Son Nhut in Vietnam; his service in Korea; and his service at Ubon Ratchathani Air Base in Thailand.  Apart from the approximate dates, location and nature of his alleged exposure to herbicides, the Veteran must provide information as to his knowledge of the identity of the substance to which he was exposed (e.g., briefings, information papers, word-of-mouth, etc.).

3. After obtaining information as to the approximate dates, location, and nature of the Veteran's alleged exposure, the RO/AMC must furnish a request to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to obtain a review of DoD inventory of herbicide operations in order to determine whether herbicides were used as alleged.  If the response from the Agent Orange Mailbox inquiry confirms that herbicides were used as alleged, then the RO must determine whether service connection is otherwise in order.  If confirmation is not obtained, the RO must then send an inquiry to the JSRRC for verification of alleged herbicide exposure from non-tactical, commercial use on the base from the Armed Forces Pest Management Board (formerly, the Armed Forces Pest Control Board).

4. Readjudicate the Veteran's claim for service connection for diabetes mellitus as a result of exposure to herbicides.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran must be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


